         

SEP 02-202

David J, Bradies, Gael Gams

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION
UNITED STATES OF AMERICA

Ve CRIMINAL NO.: C-20-899

CO? CO? COA 60) (Or

MICHAEL ERIC MOSCONA

STIPULATION OF FACT IN SUPPORT OF DEFENDANT’S PLEA |

The defendant, MICHAEL ERIC MOSCONA, has agreed to stipulate with the United
States Attorney for the Southern District of Texas, Ryan K. Patrick, through the undersigned
Assistant United States Attorney, to the following facts. The parties agree that these facts are
sufficient to establish the defendant’s guilt to the offense alleged in count one of the indictment.

I,

The defendant confesses that within the Southern District of Texas on or about
June 17, 2020,

1) That the defendant knowingly possessed a controlled substance;

2) That the defendant possessed the substance with the intent to distribute;

3) That the substance was in fact marihuana, a Schedule I controlled substance; and
4) That the amount of marihuana was more than fifty (50) kilograms.
it.

The defendant further stipulates and agrees that:
On June 17, 2020, the defendant was encountered in the primary inspection lane of the
immigration checkpoint near Falfurrias, Texas. The defendant, Michael Eric MOSCONA, was the

driver and sole occupant of a Ford F150 with a toolbox in the bed of the truck. During the primary
inspection, a Border Patrol K-9 alerted to the defendant’s vehicle. At the secondary inspection, a
search of toolbox resulted in the discovery of several bundles of a green leafy substance wrapped
in black vacuum plastic. The total net weight of the substance was 59 kilograms. The contents of
the bundles were forwarded to the DEA laboratory where it was determined that the bundles
contained marihuana. The amount infers the intent to distribute.

At the time of his arrest, MOSCONA waived his rights and agreed to speak with agents.
MOSCONA admitted that he knew he was transporting marihuana and he intended to deliver the
marihuana from the Rio Grande Valley area to Louisiana.

The undersigned have thoroughly reviewed, understand, and agree that the information

contained in this Stipulation of Fact is true and correct.

  
 

MICHAEL ERIC MOSCONA
Defendant it

 

 
 
  

AttérnéyASr Defendant -

   

RYAN K. PATRICK
UNITED STATES ATTORNEY

"NATTY,
Sara P opejoy

Assistant United States Attorney
